Citation Nr: 1137922	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  09-46 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left leg disorder manifested by numbness.

3.  Recognition of the Veteran's son as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 years. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


REMAND

The Veteran served on active duty from October 1965 to February 1970.  

The claims of service connection come before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the St. Paul, Minnesota RO.  

On October 28, 2010, the Veteran offered testimony on the service connection claims at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  (A transcript of that hearing has been associated with the claims folder.)  

The Board also notes that, by a rating action of August 2010, the RO denied recognition of the Veteran's son as a helpless child on the basis of permanent incapacity for self-support.  Subsequently, in August 2011, the Veteran submitted a VA Form 9, which was recently forwarded to the Board.  A notice of disagreement or a statement of the case is not currently in the claims file, but the VA computer records (VACOLS) indicate that a notice of disagreement was filed in November 2010 and a statement of the case was issued in June 2011.  These documents apparently have been maintained at the RO in a temporary folder.  

Although the RO has not certified this issue to the Board, the Board may not ignore the fact that the Veteran has satisfied the requirements to appeal.  In so doing, he requested a hearing before a member of the Board sitting at the RO.  He did do in his substantive appeal (VA Form 9).  Consequently, this issue must be remanded for that purpose.  

(The Board also notes that VACOLS shows that another service connection claim (for a sleep disorder) has likely been addressed in a statement of the case and a VA Form 9 has been filed.  In the interest of economy of adjudication, the RO should consolidate all issues where an appeal has been perfected.)

As for the service connection issues addressed by the 2008 rating decision, the veteran essentially contends that he is entitled to service connection for a back disorder and left leg numbness, both of which developed as a result of injuries he sustained in a motor vehicle accident in service in 1969 in Jacksonville, Florida.  The veteran maintains that he was a passenger in a car when the driver lost control of the car, which then flipped over and caused him to be ejected from the vehicle.  He was taken to the Jacksonville Naval Hospital and treated for his injuries.  The Veteran indicates that he has had back and left leg pain as a result of this accident from the time of the incident up to the present.  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  

In this regard, the Board notes that the service treatment records reflect that the Veteran was involved in a car accident in February 1969; it is noted that he was thrown out of the vehicle but he was not unconscious.  A treatment report indicates that he was found to have a simple fracture of the humerus and distal radius; a pneumatic splint was applied.  The Veteran subsequently complained of pain in the lower back, but his condition improved and he was discharged from the hospital in July 1969.  On the occasion of his separation examination in January 1970, clinical evaluation of the spine and lower extremities was normal.  

The Veteran's initial claim for service connection for a back disorder and left leg numbness (VA Form 21-526) was received in June 2008.  Submitted in support of his claim were VA progress notes dated from November 2006 to June 2008.  A note of a telephone conversation, dated in November 2006, indicates that the Veteran reported back pain over the past month or more, which recently changed in character to sharp pains, with spastic qualities over his kidneys.  It was noted that the Veteran felt a back strain at the onset of a dull back ache 4 to 6 weeks earlier, but new characteristics of pain changed after a recent bowel movement.  No pertinent diagnosis was noted.  The Veteran was seen in December 2006 with complaints of back pain; following an examination, the assessment was back pain, likely disc, now resolved.  

Of record is a private treatment report from cold spring chiropractic center, dated in December 1997, which shows that the Veteran was seen for complaints of pain radiating into the right shoulder and upper back region.  It was noted that he had been doing a lot of lifting and driving over the previous month and a half, and had been getting tension and pain increasing.  

On the occasion of a VA examination in July 2008, the Veteran denied any injury other than the motor vehicle accident.  The Veteran indicated that he had had problems with low back pain since his military time.  He stated that, after the accident, he was unable to participate in physical activities and increased his weight quite a bit.  The Veteran also stated that the low back condition had been a chronic achy pain with intermittent sharp stabbing pain, increasing in severity over the years.  Following an evaluation, the pertinent diagnoses were degenerative grade I anterolisthesis at L4-L5 due to severe bilateral face arthropathy, and mild diffuse lumbar spondylosis.  The examiner noted that the claims folder was not available for review, so any opinions would be from mere speculation.  

Subsequently, the claims folder was provided to the examiner.  The examiner stated that the low back condition was not a result of the Veteran's time in service.  The examiner noted that the Veteran did complain of low back pain at the time of the car accident and injury, which completely resolved by the time of his discharge from the hospital.  It was noted that an exit examination was normal for musculoskeletal system.  The examiner also stated that the left leg numbness was not caused by the Veteran's military service.  

Submitted in support of the claim was an undated private treatment report from Dr. Jon Davis, indicating that the Veteran was involved as a passenger in a high speed motor vehicle accident in which the vehicle rolled over multiple times, and he was thrown from the vehicle.  This happened on February 18, 1969.  The examiner noted that the Veteran complained of numbness in his hands and legs as well as some neck and low back pain since the accident in 1969.  Following an examination, including x-ray studies, the pertinent diagnoses were cervical subluxation, thoracic subluxation, and lumbar subluxation.  The examiner noted that x-ray studies revealed a spondylolisthesis at L4 of 5mm, a grade 1 spondylosis with no apparent osteoporosis, consistent with trauma L5 disc, which was in severe phase two degeneration consistent with long standing injury.  He also noted phase two degenerative changes in the thoracic region.  The examiner explained that reversal of cervical curvature was likely due to trauma, also phase two degenerative changes consistent with longstanding injury.  

Received in March 2010 were several lay statements from individuals attesting to the Veteran's injuries from a motor vehicle accident in 1969.  Among these statements is statement from D. W. D., dated in September 2008, who verified that the Veteran was a passenger in his vehicle during an accident in February 1969.  He noted that the Veteran was thrown from the vehicle and sustained serious injuries, including a broken arm and possible back injuries.  D. W. D. also reported that the Veteran was admitted to the Naval Hospital at Jacksonville, Florida for treatment for about one year.  In another lay statement, dated in February 2010, a co-worker noted that he met the Veteran in the 1970s and he recalled him complaining about feeling some pain and numbness in his left arm and leg.  

In a statement dated in March 2010, Dr. Mike Schaefer indicated that he recalled treating the Veteran for neck and low back pain as a result of a service related accident he had while on active duty.  However, Dr. Schaefer stated that he did not remember the details of the history, diagnosis, treatment or outcome.  Nonetheless, he recalled treating the Veteran for his back condition for some time in the 1980s.  

At his personal hearing in October 2010, the Veteran maintained that he sustained a back injury as a result of the car accident in service in 1969.  The Veteran also maintained that the left leg condition is due to radiating pain from his lower back.  The Veteran indicated that while he complained about his back at the time of the accident, the doctors focused on his arm because it was severely broken.  The Veteran testified that his chiropractor has attributed the left leg numbness to his back problems.  The service representative noted that the service treatment records clearly noted that the Veteran was hospitalized at the Naval Hospital in Jacksonville, Florida from February 18, 1969 until July 15, 1969; however, the noted that the clinical records have not been associated with the claims folder.  The service representative also argued that the July 2008 VA examination is inadequate because the examiner did not have access to the many lay statements that reflect a continuity of the Veteran's symptoms from the in-service accident.  

As noted above, the Veteran reported being hospitalized and receiving treatment at Jacksonville Naval Hospital from February 1969 to July 1969.  Although the National Personnel Records Center (NPRC) has forwarded some medical records, it is not clear whether an attempt has been made to obtain relevant Naval Hospital reports.  

In addition, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims (Court) found that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service symptoms and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  Such is the case here.  While the Veteran's history was noted in the introduction of the July 2008 VA examination report, in rendering the opinion and ensuing addendum, the VA examiner did not address the lay statements corroborating the Veteran's complaints and continued symptoms of back pain and leg numbness after the accident.  The examiner did not have an opportunity to review the lay statements or the private medical statements.  Rather, the VA examiner relied upon the absence of any corroborating evidence.  As such, this opinion is inadequate, and a remand for an additional VA examination is required.  

The case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ must request that the NPRC or any other appropriate agency provide all available clinical records of the Veteran's in-patient treatment following a motor vehicle accident at Jacksonville Naval Hospital in 1969.  If no such records can be found or if they have been destroyed, ask for specific confirmation of that fact.  

2.  The AOJ should obtain the names and addresses of all medical care providers who treated the Veteran for his claimed back disorder and left leg numbness, especially within one year of his active service or in the years immediately after.  After securing the necessary release(s), the AOJ should obtain these records.  If the records are not available, a notation to that effect should be placed in the claims file and the Veteran notified of the problem.  

3.  Thereafter, the AOJ should arrange for the Veteran to undergo a VA examination so as to ascertain the nature and etiology of his asserted back disorder and left leg numbness.  The entire claims file, to include a copy of this remand, must be made available to the examiner.  A discussion of the Veteran's documented medical history and assertions should be included.  All tests or studies deemed necessary by the examiner should be accomplished, and all clinical findings should be reported in detail.  The examiner should identify all disorders of the low back and left leg.  For each disorder, the examiner must provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that the disorder found on examination is attributable to military service, to include the in-service treatments for low back pain in 1969 and the 1969 automobile accident.   In doing so, the examiner must consider the Veteran's statements, as well as the lay statements in support of the Veteran's claim, regarding the onset and continuity of symptomatology.  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, citing to specific evidence in the record.  The medical reasons for accepting or rejecting the Veteran's statements of continuity of problems since service should be set forth.

4.  The AOJ should ensure that all requested actions have been accomplished.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  

5.  Thereafter, the AOJ should re-adjudicate the Veteran's service connection claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations. 

6.  Regarding the claim of permanent incapacity for self-support for the Veteran's son, the AOJ should obtain copies of all pertinent information that may be maintained in a temporary file, including any notice of disagreement and statement of the case.  Additional evidentiary development as deemed necessary should be undertaken and the Veteran should thereafter be scheduled for a hearing before a member of the Board sitting at the RO.  (If the Veteran has perfected any other appeal and asked for a hearing, the documents reflecting such should also be included in the claims file.)

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to afford the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

